Citation Nr: 1026604	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-29 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.P.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  At the 
May 2010 hearing, the Veteran submitted new evidence, but waived 
RO review.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period on appeal, the Veteran's PTSD was characterized by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as, for example: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and inability to establish and maintain effective 
relationships.  However, the Veteran did not suffer from total 
occupational and social impairment, due to such symptoms as, for 
example: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 70 percent 
disabling for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.  Therefore, the Board will 
address the whole appeal period. 

In a November 1981 rating decision, the Veteran was granted 
entitlement to service connection for PTSD and assigned an 
initial 10 percent rating.  In December 2006, the Veteran filed a 
claim seeking an increased rating for his service connected PTSD.  
In a March 2007 rating decision, the RO increased the rating of 
the Veteran's PTSD from 10 percent to 50 percent disabling, 
effective December 2006.  

The Veteran's PTSD is rated under the General Rating Formula for 
Mental Disorders, found at 38 C.F.R. § 4.130 (2009).  

A 50 percent evaluation is assigned for mental illnesses, 
including PTSD, where there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2009).

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV"). 38 C.F.R. § 4.130 (2009).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of the 
individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2009).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2009).

The Veteran was afforded a VA examination in February 2007.  At 
the examination, the Veteran described symptoms of flashbacks, 
hypervigilance, an exaggerated startle reflex, depression, guilt, 
anxiety, numbness, irritability, sleep disturbances, and 
nightmares.  The Veteran reported that he had a good relationship 
with his wife, but had no other close relationships.  He does not 
belong to any groups or clubs and prefers to be alone; however, 
he described receiving strong support from his fellow fire 
fighters.  

At the time of the examination, the Veteran was on medical leave 
from his job at the fire department and planning to take medical 
retirement due to a heart condition (a fact that provides 
evidence against this claim).  

The Veteran reported that his symptoms were largely in remission 
until the Iraqi War started in 2003, which triggered an 
intensification of his symptoms.  The Veteran was particularly 
stressed because his nephew served two tours of duty in Iraq.  He 
denied any current substance abuse problems or legal issues.  

On examination, the Veteran was found to be oriented to time, 
place, and person.  While the Veteran's speech was extremely slow 
at times, he appeared to be of average intelligence and his 
memory function was within normal limits.  The Veteran's motor 
activity was agitated and his affect was that of a person 
experiencing strong emotional flooding.  He became extremely 
tearful during the interview and had difficulty answering simple 
questions.  The examiner described the Veteran's PTSD 
symptomatology as "surging"; however, there was no evidence of 
any thought disorder, delusions, disorganized thinking, or 
hallucinations.  The Veteran denied suicidal or homicidal 
ideation.  The examiner confirmed the Veteran's diagnosis of PTSD 
and assigned a GAF score of 55.

In March 2007, the Veteran submitted a letter from J.P., a 
licensed clinical social worker at the Boston Vet Center.  J.P. 
reported that the Veteran was referred to the Vet Center in 
December 2006 by his primary care physician after he broke down 
during an appointment and openly wept in response to feeling 
overwhelmed by his memories of Vietnam.  The Veteran described 
daily recurrent and intrusive recollections and dreams of 
traumatic wartime experiences which cause both psychological 
distress and physiological symptoms such as cold sweats, rapid 
pulse, and hyperventilating.  He avoids any events or 
conversations that might bring up memories of his wartime 
experiences.  He is detached and withdrawn from others and has a 
highly restricted range of affect.  The Veteran reported an 
inability to remember significant aspects of his traumatic 
experiences.  He was described by J.P. as extremely emotional 
during his initial session.  He reported sleep problems, 
irritability, poor concentration, highly exaggerated startle 
response, reflexive anger, and isolation.  According to J.P., the 
Veteran's PTSD has had a significant impact on his social and 
occupational functioning and that it is likely that the Veteran 
will continue treatment indefinitely.  

In May 2010, the Veteran submitted a copy of an undated PTSD 
Assessment Report prepared by the National Center for PTSD.  The 
report recounts that the Veteran sought treatment from VA in 
September and October 2007 for complaints of increasing stress, 
anxiety, anger, sleeping problems, and re-experiencing symptoms 
related to his service in Vietnam.  He began experiencing an 
exacerbation of symptoms when the Iraqi War started and reported 
that his symptoms have become increasingly severe and depressing 
since then.  The Veteran reported difficulty adjusting to 
civilian life after his discharge and described a period of heavy 
drinking and marijuana use until he joined the Boston Fire 
Department in 1971.  The Veteran stated that he enjoyed his job 
with the fire department immensely and that it was "the one 
thing that kept me from going postal."  It appears that the 
Veteran's PTSD symptoms were largely in remission and his social 
and occupational functioning intact until 2003.  At that time, he 
began getting into arguments at work, became increasingly 
anxious, and experienced a serious exacerbation of his PTSD 
symptoms, particularly when his nephew was deployed to Iraq.  He 
retired from the fire department in 2006 due to a medical 
condition.  In late 2006, he sought treatment for his PTSD at the 
urging of his spouse.  The Veteran reported that he is currently 
unable to work and is experiencing relationship difficulties, 
particularly with his wife, due to his PTSD symptoms.  The 
examiner described the Veteran as extremely distressed by his 
symptoms.

The Veteran described reliving traumatic events several times per 
week.  He described these experiences as very real and vivid, 
including images, sounds, and smells of Vietnam, and that during 
these episodes, he retains only minimal awareness of his 
surroundings.  He reported that several times a week, something 
will trigger a reminder of Vietnam and he will experience a 
racing heart, sweating, shaking, and headaches lasting 
approximately thirty minutes.  The Veteran also reported 
avoidance, difficulty remembering traumatic events, emotional 
numbing, difficulty experiencing positive emotions, guilt, 
extreme sleep disturbances, severe difficulty concentrating, 
hypervigilance, and exaggerated startle response.  He also 
described episodes of severe anger and irritability several times 
a week during which he is both verbally and physically 
aggressive.  He stated that in 2004, he punched another driver 
and charges were filed against him although they were later 
dropped.  According to the examiner, the Veteran's symptoms were 
corroborated by his spouse, who was confused and distressed by 
the Veteran's symptoms, as well as their sudden onset.  The 
examiner characterized the Veteran's current PTSD symptoms as 
severe and noted that they have caused marked impairment in his 
social and occupational functioning, relationship difficulties 
with his spouse, and an inability to continue working.  

At the interview, the Veteran was observed to be well oriented 
and engaged.  He displayed good eye contact and his rate and tone 
of speech were within normal limits.  His thought processes were 
coherent and goal oriented and short and long term memory 
appeared intact.  The Veteran denied suicidal or homicidal 
ideations, auditory or visual hallucinations, delusions, or 
paranoid ideations.  His mood was agitated with congruent affect.  
He occasionally became tearful when describing experiences in 
Vietnam.  Psychometric testing corroborated the nature and 
severity of the Veteran's symptoms and his PTSD diagnosis.  A GAF 
score of 50 was assigned.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  He reported symptoms of anxiety, depression, 
panic attacks, short and long term memory impairment, difficulty 
concentrating, and suicidal ideations.  The Veteran reported that 
prior to his retirement, he had difficulty getting along with co-
workers and was argumentative.  He also reported a physical 
confrontation with another driver in 2005 or 2006 that resulted 
in charges that were eventually dropped.  He felt that his 
symptoms had increased in severity since his last VA examination.  

The Veteran's therapist, J.P., testified at hearing that he 
believed the Veteran's symptoms render him unemployable.  He also 
noted that the incident described by the Veteran was not his only 
incident of road rage and stated that the Veteran was recently 
involved in an incident in Florida.  It appears that nothing 
serious happened, but J.P. noted that the Veteran has continuing 
problems with anger management.  

After carefully considering all the evidence, the Board finds 
that the Veteran's symptoms most closely match the criteria for a 
70 percent evaluation for the entire period on appeal given the 
severe and chronic nature of his symptoms, including anxiety, 
depression, severe sleep disturbances, impaired memory and 
concentration, frequent flashbacks, significant anger management 
problems, and an inability to establish and maintain effective 
relationships.  

The Board has considered whether a 100 percent evaluation is 
warranted, but concludes that the Veteran's symptoms, while 
severe, have not resulted in total occupational and social 
impairment.  Despite some reported problems with concentration 
and memory, multiple evaluations describe the Veteran as well 
oriented with intact thought processes.  Throughout the claims 
process and the course of his appeal, he has been able to 
communicate clearly and coherently with mental health 
professionals and the undersigned Veterans Law Judge.  There is 
no evidence that the Veteran's suffers from delusions or 
hallucinations.  Furthermore, despite his anger management 
problems, there is no evidence that the Veteran habitually 
engages in grossly inappropriate behavior or the he is a 
persistent danger to himself or others.  He has never been 
hospitalized or incarcerated due to his disability.  He is able 
to perform activities of daily living, including maintaining 
personal hygiene.  Additionally, while the Veteran has no close 
friends and is not involved in any social activities, he appears 
to have a strong and loving relationship with his spouse. 

The Board has also considered whether the Veteran's disabilities 
warrant referral for extraschedular consideration.  To accord 
justice in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.  

In conclusion, an evaluation of 70 percent disabling, but no 
higher, for service connected PTSD is granted.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in January 2007.  This letter informed the Veteran of 
what evidence was required to substantiate his claim and of VA 
and the Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability ratings 
and effective dates.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The January 2007 letter 
satisfies this criteria.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  The 
Veteran submitted records from Boston Medical, the Boston Vet 
Center, and the National Center for Posttraumatic Stress Disorder 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was also afforded a VA medical examination February 
2007.  

The Board notes that VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Veteran's most recent VA examination was over 
three years ago.  The Board has considered whether a remand is 
necessary to afford the Veteran a more recent VA examination, but 
the Veteran has presented additional evidence relating to his 
PTSD since the VA examination and both he and his therapist 
testified only a few months ago concerning the nature and 
severity of his current symptoms.  Accordingly, the Board finds 
that there is sufficient evidence of record concerning the 
current severity of the Veteran's PTSD to make a decision on his 
claim and a remand is not required.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a disability rating of 70 percent for service 
connected PTSD is granted.  


REMAND

At the Veteran's May 2010 hearing, the Veteran's therapist, J.P., 
asserted that the Veteran's PTSD symptoms are so severe as to 
render him unemployable.  The Veteran himself has stated on 
several occasions that he is unable to work because of his PTSD.  
In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, as part of a 
claim for increased compensation.  Thus, although the issue of 
TDIU was not addressed by the RO, the Board will address whether 
the Veteran has been entitled to TDIU for any time during the 
appeal period.  The Board has listed the TDIU issue as a separate 
claim for administrative purposes. 

It appears from the evidence of record that the Veteran has other 
health problems, including a heart condition with a past history 
of heart attack that might also limit his ability to maintain 
substantially gainful employment.  The Board finds that more 
evidence is needed to determine whether the Veteran's PTSD alone 
is of such severity that it prevents him from maintaining 
employment, regardless of any non-service connected medical 
conditions from which he suffers.  Accordingly, the case must be 
remanded for a VA medical examination.  

On remand, the VA examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's service connected PTSD alone, 
without regard to any non-service connected health 
problems, renders the Veteran unable to find and maintain 
substantially gainful employment.  

On remand, the RO should also associate all VA treatment records 
not already of record with the Veteran's claim file and request 
that the Veteran provide a release for any private treatment 
records he believes are relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  RO should associate all VA treatment 
records not already of record with the 
Veteran's claim file and request that the 
Veteran provide a release for any private 
treatment records he believes are relevant to 
his claim (if any).  

2.  Once this is done, the RO should schedule 
the Veteran for a VA examination of his 
service connected PTSD.  The examiner should 
note any functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his disability 
upon his ordinary activities, if any.

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
service connected PTSD alone, without 
regard to any non-service connected 
health problems, renders the Veteran unable 
to find and maintain substantially gainful 
employment.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed.

3.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


